DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 01/05/2022 is acknowledged.

Allowable Subject Matter
Claims 3-7, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al. (US2018/0026912) (hereinafter Bernat) in view of Oba et al. (US2012/0221730) (hereinafter Oba).
.
As per claim 1, Bernat teaches: 
A method for processing events in an enterprise computing platform, comprising: 
receiving, by a computing device, a request to process an event, wherein the event specifies a feature to be performed on a resource of a computing platform (Bernat, [0002]—data base query can be seen as a request); 
obtaining, by the computing device, metadata associated with the resource, wherein the metadata indicates at least one attribute of the resource (Bernat, [0062]);
determining, by the computing device, that the at least one attribute of the resource exceeds the threshold (Bernat, [0062]); and 
disabling, by the computing device, at least one feature of the computing platform in response to the determination that the at least one attribute of the resource exceeds the threshold, so as to prevent an error in operation of the feature due to processing of the received request (Bernat, [0062]).

Bernat does not expressly teach: 
retrieving, by the computing device, data indicative of a threshold for the feature; 
However, Oba discloses
retrieving, by the computing device, data indicative of a threshold for the feature (Oba, [0123]—a retrieving step exists in order to know the response time run-over rate has become the allocation threshold value or more or has become the recovery threshold value or less); 
Both Oba and Bernat pertain to the art of resource utilization.  


As per claim 2, Bernat/Oba teaches: 
The method of claim 1 (see rejection on claim 1), wherein, in response to the at least one attribute of the resource exceeding the processing threshold, not processing the event (Oba, [0123]—when a resource is removed, no event can be processed); 

As per claim 8, Bernat/Oba teaches: 
The method of claim 1 (See rejection on claim 1), wherein the enterprise resource includes a processing unit and the feature includes running an application, and wherein the processing threshold is based on a usage level for at least one processing unit of the resource (Oba, [0123]).

As per claim 9, see rejection on claim 1. 

As per claim 10, see rejection on claim 2. 

As per claim 16, see rejection on claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.